DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        CARMELLA FEDERICE,
                             Appellant,

                                     v.

     RANDELL C. DOANE, ESQ., as Personal Representative of the
                 Estate of Edward L. Murnighan,
                             Appellee.

                               No. 4D19-831

                          [November 21, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Karen     M.    Miller,   Judge;   L.T.    Case    No.
502015CP004742XXXXNB.

  Harold E. Wolfe, Jr., of Harold E. Wolfe, Jr., P.A., West Palm Beach, for
appellant.

    John Farina of Boyes, Farina & Matwiczyk, P.A., Palm Beach Gardens,
for appellee.

PER CURIAM.

   Affirmed.

GROSS, KLINGENSMITH and KUNTZ, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.